Order entered December 5, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-01004-CR
                                    No. 05-19-01028-CR
                                    No. 05-19-01029-CR
                                    No. 05-19-01030-CR

                           ZACHARIAH MATHIS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                  On Appeal from the Criminal District Court No. 4
                                Dallas County, Texas
    Trial Court Cause Nos. F18-42189-K, F18-42190-K, F18-42191-K & F18-42192-K

                                         ORDER
      Before the Court is appellant’s December 2, 2019 motion for extension of time to file his

brief. We GRANT the motion and ORDER appellant’s brief filed as of December 1, 2019.


                                                    /s/   LANA MYERS
                                                          JUSTICE